01-15-00312-CR
                                    CHRIS DANIEL
 9         £                   HARRIS COUNTS DISTRICT CLERK

 9&OF"t$
                                                                                FILED IN
March 27, 2015                                                           1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         4/7/2015 12:59:19 PM
K. E. MCCOY
                                                                         CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                               Clerk
PO BOX 53347
HOUSTON, TEXAS 77052

Defendant’s Name: HARVEY SMITH

Cause No: 1421605

Court:   176m DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 03/23/2015
Sentence Imposed Date: 03/23/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: K. E. MCCOY



Sincerely,


7sl N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     JUDY FOX (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO. Box 4651 Houston, Texas 77210-4651
*   4
                                                       Cause No.

                                                      THE STATE OF TEXAS

                                              y               V.
                                                          «T~KTA/K/A/


                       17(STUS-        District Court / County Criminal Court at Law No.

                                                        Harris County', Texas


                                                         NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On           •MlL5L
NOTICE o F APPEAIL of his conviction.
                                      (date), the defendant in the above
                                                                                           numberjtyjÿicÿsylÿjjause gives
The undersigned attorney (check appropriate box):
                                                                                          By.
                                                                                                      Deputy     '      «
        pC. MOVES to withdraw.
           ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date                                                                    Attorney (Signature)                                *

  /ÿAffg-tyfey   $     f?fr/yy (                                                     ocA£-  lÿrAyyÿS \)4
Defendant (Printed name)                                                Attorney (Printed name) 1
                                                                            0Q7S7Q 0>S
                                                                        State Bar Number

                                                                        Address    f-Uo                    '7'7ÿ30—C&l 3
                                                                        Telephone Number,ÿ
The defendant (check all that apply):
        pC. REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him.
                  the Court to ORDER that a free record be provided to him.
                  the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.
                                       r
                                                                                tfThZvfrj 5 Mefendanr(Signature)                                                Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON                                              2 3 7015
By Deputy District Clerk of Harris County, Texas-;




C \Users\mmdy ochsner\Desktop\Notice of Appeal (2 pages-wout Affirmation) doc                                        Page I of?
                                                                  1/09/08
                                                                  ORDER


           On'   --                                                    Cause No.       /
THE STATE OF TEXAS                                                               IN THE/ÿÿÿPISTRICT COURT

V.                                                                               COUNTY CRIMINAL COURT AT LAW NO.

     M               SÿviTÿr-, Defendant                                         HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     |ÿ[     is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I
     I I
             is a plea-bargain case, but matters were raised by written motion filed and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but the trial court has given permission to appeal, and
                                                                                                        lec#rund
                                                                                                            thÿpÿÿÿllias
                                                                                                             !
                                                                                                                         the
             right of appeal, [or]                                                                            ’

     I I     is a plea-bargain case, and the defendant has NO right of appeal, [or]
                                                                                      Time:.                     "Harris"County. >o*°a
                                                                                       By.                             Deputy
     CD      the defendant has waived the right of appeal.


            /LA                                                                                         3
Judge
                7                                                         Date Signed


I have received a copy of this certification. 1 have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.
                                      r


Defendanr                                                                 Defendant's Counsel

Mailing Address: /V, nel
                                                                          Fax number (if     anvf-Mail:
* "A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal " TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)
      .
      APPEAL CARD

                        6
                The State of Texas

WirvlA/ÿ
Date Notice
Of Appeal:    V/5V/s
Presentation:                 Vol.          Pg-.

Judgment:                     Vol.          Pg-.

Judge Presiding
                  _
Court Reporter WcWvÿCtÿ
Court Reporter
Court Reporter
                                   n/y/TU5'




Attorne
on Trial rTkf More             .   Uayc